Title: To Thomas Jefferson from James Oldham, 7 April 1806
From: Oldham, James
To: Jefferson, Thomas


                        
                            Sir—
                            
                            Richmond 7th. Aprail 06—
                        
                        Two days ago I sent by Boates to Milton 25 dores and the Sashes for five Arches all of which are maide
                            agreeable to the dementions that you was pleas’d to forwarde to me: The Largest poartion of the worke was executed by my
                            self and am perswaided in beleif you will be pleas’d with the hole, as I now it to be faithfully done.
                        The 4 sashes for the pediments are not yet compleate but shal soone be finish’d & forwarded to Monticello
                            which will be all that I have direction to execute. if the money, which Cpt. Andrews left for colection has bin paide to
                            you; shall be very thankful if you will remit it to me, Adue and may Heaven bless you Your Most. faithful And Obt. Sevt.
                        
                            James Oldham
                            
                        
                    